DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the event segment” (P54:L15).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 11 and 20 recite similar language and are similarly rejected.  Dependent claims 2-10 and 12-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “a virtual event segment” (P54:LL17-18), “each of the virtual event segments” (P54:LL19, 20, 21), and “the virtual event segments” (P54:L26).  The claim language related to “selecting one or more event segments as a virtual event segment” gets confusing because it is possible that (1) only one event segment will be selected as a virtual event segment or (2) multiple event segments will be selected as virtual event segments.  However, this makes it unclear whether each time segment (1) has only one virtual event segment or (2) may have more than one virtual event segment.  Subsequently, the claim refers to “the virtual event segments”, suggesting that each time segment may have more than one virtual event segment.  This inconsistency must be corrected.  Independent claims 11 and 20 recite similar language and are similarly rejected.  Dependent claims 2-10 and 12-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 1 recites “the virtual event segments” (P54:LL19, 20, 21, 26).  There is insufficient antecedent basis for this limitation in the claim.  Independent claims 11 and 20 recite similar language and are similarly rejected.  Dependent claims 2-10 and 12-19 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “one or more event segments” (P55:L11) and “a virtual event segment” (P55:L12).  Claim 1, upon which claim 4 depends, recites “one or more event segments” (P54:L17) and “a virtual event segment” (P54:LL17-18).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “one or more event segments” and “a virtual event segment” a second time makes it unclear whether the two instances of “one or more event segments” and “a virtual event segment” refer to the same claim element, respectively or different claim elements.  Dependent claims 5-6, 10, 14-16, and 19 recite similar language and are similarly rejected.  Appropriate correction is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto et al., US 2008/0070666 A1 (hereinafter Gatto), in view of SHICHMAN et al., US 2018/0132011 A1 (hereinafter Shichman), and further in view of Cannon, US 2002/0177483 A1 (hereinafter Cannon).

Regarding Claim 1:  Gatto discloses a method for generating a virtual sporting event, the method comprising: 
selecting one or more event segments as a virtual event segment for each time segment of the virtual sporting event (Gatto, the horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video or realistic real-time 3D animation [0018]); 
desensitizing each of the virtual event segments by at least partially removing color (Gatto, other features that may help in identifying the horse such as the jockey's jacket color and horse skin color may also be obfuscated [0018]) and 
mapping virtual event data to each of the virtual event segments, wherein the virtual event data comprises one or more selected from the group consisting of:  virtual event audio and fictional character information (Gatto, FIG. 2 shows the merging of a single frame of entertainment graphics and of a corresponding single frame containing rendered outcome gadget [0071]); and 
generating virtual event information for the virtual sporting event based on the mapped virtual event data and a progress of the virtual sporting event indicated by the virtual event segments (Gatto, a horse racing graphic animation (which may be and/or include, for example, a video playback) controlled by a process 104 may be rendered in a video plane 102 [0065]).  
Gatto fails to explicitly disclose
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video; 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics; 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment; 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments ; 
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments.
Shichman teaches 
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video (Shichman, more specifically, the present invention relates to methods, devices and systems for synchronizing a video clip with related metadata, audio data and other content [0001]; server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]; content generation unit 335 may categorize events representing important moments in the video that correlate to statistics of the sports [0105]); 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics (Shichman, information in an event object may be used for clipping a segment of a source video to a separate video file that is related to the event described by, or in, the event object (and may be related to additional events or event objects as well); for example, using a start and end time of an event (e.g., as indicated in an associated or related event object), a segment may be clipped out of a source or input video clip [0058]); 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment (Shichman, metadata related to an input video content may be generated and including, in an output video content, one or more segments of the input video content may be based on the metadata [0011]); 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments (Shichman, server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]). 
Gatto discloses entertainment "outcome-free graphics" background (A) and the synchronized moving "outcome graphics gadgets" foreground (B), best understood using a horse racing game as an example (Gatto [0018]).  The horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video (Gatto [0018]).  
Shichman teaches a system and method may analyze an input video content to produce analysis results (Shichman [Abstract]).  An event captured in the input video content may be identified based on the analysis results (Shichman [Abstract]).  A start time and an end time of a segment of the input video content, the segment including the event, may be determined and, an output video content may be generated by including the segment in the output video content (Shichman [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the method of analyzing an input video content to produce analysis results and outputting video content, including start times and end times as taught by Shichman in order to have a supply of horse racing videos available to use.
Cannon teaches 
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments (Cannon, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic [0052]).
Gatto discloses entertainment "outcome-free graphics" background (A) and the synchronized moving "outcome graphics gadgets" foreground (B), best understood using a horse racing game as an example (Gatto [0018]).  The horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video (Gatto [0018]).  The rendering is such that each horse number indicia usually printed on the horse's saddle blanket is totally obfuscated or otherwise obscured (Gatto [0018]).  Consequently, it impossible when watching the rendered horse race to determine which horse is leading and will likely win the race, and what the order of the other horses will be across the finish line (Gatto [0018]).  In addition, other features that may help in identifying the horse such as the jockey's jacket color and horse skin color may also be obfuscated (Gatto [0018]).  Moreover, the voice-over or sound may not give any indication of the leading horses (Gatto [0018]).  Thus, the background plane may constitute a dazzling entertaining scene, complete with realistic sound of hooves and cheering crowds, that is free from any markings (i.e. numbers, colors, shapes) that would reveal or otherwise suggest the outcome of the race (Gatto [0018]). 
Cannon discloses a feature event that re-enacts a live event, such as racing, including horse or dog racing or track and field events (Cannon [0051]).  In the case of utilizing re-enacted live contests, a series of recorded contests may be collected and compiled (Cannon [0051]).  Thus, for example, several hundred horse races, which were actually run and recorded during such live events, may be compiled (Cannon [0051]).  At the time for exhibition of the feature event, one of the several recorded races may then be selected at random and shown on the display or a random outcome generated and a race consistent with the randomly generated outcome displayed (Cannon [0051]).  The wagering methods or techniques allowed on the reenacted live feature event would thus be the same as those used in the live event (Cannon [0051]). It is noted that the compilation of numerous recorded contests would still allow for randomness in the outcome of the feature event thus maintaining a desired statistical set of odds and pay table as determined by the owners and operators of the gaming devices, as the appropriate recorded contest may be automatically selected (Cannon [0052]).  Also, while players would likely be kept from memorizing specific outcomes of the recorded events by the multiplicity of events compiled in a given collection, additional steps might be taken to decrease such action by a player (Cannon [0052]).  For example, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic (Cannon [0052]).  Thus, in a horse race for example, rather than disclosing the names of the horses and/or jockeys, they could be identified by simply by their numbers (Cannon [0052]).  In many instances, using the real identities of the horses involved but not the time or place of the race will sufficiently obscure any ability to bet using historical data (Cannon [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the audio dubbing or other audio/video manipulation to render the event contestants generic as taught by Cannon in order to make memorizing specific outcomes of the recorded events more difficult.

Regarding Claims 3 and 13:  Shichman further teaches wherein classifying the event segments with one or more categories includes, for each event segment, assigning tags to the event segments based on one or more of the following:  a type of play included in the event segment, a crowd sentiment based on the reference audio associated with the event segment, success of a play included in the event segment, and one or more players involved in a play included in the event segment (Shichman, metadata of a video clip may be ... who is seen in the video clip (e.g., a name of a player shown in a video may be included in metadata), or what happens in the clip (such as ‘3-point basket’) [0043]).  

Regarding Claims 7 and 17:  Gatto further discloses: 
displaying the desensitized virtual event segments in conjunction with associated virtual event data and virtual event information (Gatto, a horse racing graphic animation (which may be and/or include, for example, a video playback) controlled by a process 104 may be rendered in a video plane 102 [0065]). 
Cannon further teaches:
obtaining narrative audio corresponding to the desensitized virtual event segments and corresponding virtual event data (Cannon, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic [0052]); and 
creating a virtual event audio file, the virtual event audio file including non-interactive audio including the narrative audio and corresponding virtual event audio (Cannon, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic [0052]).  

Regarding Claim 11:  Gatto discloses a programmable device configured for generating a virtual sporting event, wherein the programmable device is configured for:  
selecting one or more event segments as a virtual event segment for each time segment of the virtual sporting event (Gatto, the horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video or realistic real-time 3D animation [0018]); 
desensitizing each of the virtual event segments by at least partially removing color (Gatto, other features that may help in identifying the horse such as the jockey's jacket color and horse skin color may also be obfuscated [0018]); 
mapping virtual event data to each of the virtual event segments, wherein the virtual event data comprises one or more selected from the group consisting of:  virtual event audio and fictional character information (Gatto, FIG. 2 shows the merging of a single frame of entertainment graphics and of a corresponding single frame containing rendered outcome gadget [0071]); and 
generating virtual event information for the virtual sporting event based on the mapped virtual event data and a progress of the virtual sporting event indicated by the virtual event segments (Gatto, a horse racing graphic animation (which may be and/or include, for example, a video playback) controlled by a process 104 may be rendered in a video plane 102 [0065]).  
Gatto fails to explicitly disclose 
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video; 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics; 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment; 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments; 
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments; 
Shichman teaches
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video (Shichman, more specifically, the present invention relates to methods, devices and systems for synchronizing a video clip with related metadata, audio data and other content [0001]; server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]; content generation unit 335 may categorize events representing important moments in the video that correlate to statistics of the sports [0105]); 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics (Shichman, information in an event object may be used for clipping a segment of a source video to a separate video file that is related to the event described by, or in, the event object (and may be related to additional events or event objects as well); for example, using a start and end time of an event (e.g., as indicated in an associated or related event object), a segment may be clipped out of a source or input video clip [0058]); 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment (Shichman, metadata related to an input video content may be generated and including, in an output video content, one or more segments of the input video content may be based on the metadata [0011]); 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments (Shichman, server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]); 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the method of analyzing an input video content to produce analysis results and outputting video content, including start times and end times as taught by Shichman in order to have a supply of horse racing videos available to use.
Cannon teaches
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments (Cannon, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic [0052]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the audio dubbing or other audio/video manipulation to render the event contestants generic as taught by Cannon in order to make memorizing specific outcomes of the recorded events more difficult.

Regarding Claim 20:  Gatto discloses a server system configured to generate a virtual sporting event, the server system comprising: 
one or more processors, memory, and one or more programs stored in the memory (Gatto, the computer processing and rendering of the outcome-free animation background (e.g. an XBOX or other game console or a PC) may be separate from the slot machine controller (e.g. a PC) processing the game outcome and rendering the outcome gadgets [0020]; a process sandbox is a term commonly employed in computer technology to denote that the running process is given restricted memory access and restricted execution permissions such as not to interfere with other resources (e.g. processes, memory, disk storage, video, etc. . . . ) outside defined boundaries [0066] the outcome-free game software or processes may be configured to execute in a first process sandbox in which it is given compartmented memory access and/or compartmented execution permissions [0067]), the one or more programs comprising instructions for: 
selecting one or more event segments from the segment database as a virtual event segment for each time segment of the virtual sporting event (Gatto, the horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video or realistic real-time 3D animation [0018]); 
desensitizing each of the virtual event segments by at least partially removing color (Gatto, other features that may help in identifying the horse such as the jockey's jacket color and horse skin color may also be obfuscated [0018]);
mapping virtual event data to each of the virtual event segments, wherein the virtual event data comprises one or more selected from the group consisting of:  virtual event audio and fictional character information (Gatto, FIG. 2 shows the merging of a single frame of entertainment graphics and of a corresponding single frame containing rendered outcome gadget [0071]); and 
generating virtual event information for the virtual sporting event based on the mapped virtual event data and a progress of the virtual sporting event indicated by the virtual event segments (Gatto, a horse racing graphic animation (which may be and/or include, for example, a video playback) controlled by a process 104 may be rendered in a video plane 102 [0065]).
Gatto fails to explicitly disclose
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video; 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics; 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment; 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments; 
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments; 
Shichman teaches
obtaining reference content data from a content database, wherein the reference content data comprises reference video, reference audio, and reference statistics of a plurality of original sporting events, wherein the reference audio and the reference statistics correspond to the reference video (Shichman, more specifically, the present invention relates to methods, devices and systems for synchronizing a video clip with related metadata, audio data and other content [0001]; server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]; content generation unit 335 may categorize events representing important moments in the video that correlate to statistics of the sports [0105]); 
segmenting the reference content data into a plurality of event segments, wherein the plurality of event segments is identified based on one or more predefined milestones and comprises corresponding video data segments from the reference video, audio data segments from the reference audio, and statistical play data from the reference statistics (Shichman, information in an event object may be used for clipping a segment of a source video to a separate video file that is related to the event described by, or in, the event object (and may be related to additional events or event objects as well); for example, using a start and end time of an event (e.g., as indicated in an associated or related event object), a segment may be clipped out of a source or input video clip [0058]); 
classifying each event segment with one or more categories based on a portion of reference content data corresponding to the respective event segment (Shichman, metadata related to an input video content may be generated and including, in an output video content, one or more segments of the input video content may be based on the metadata [0011]); 
storing event segment information in a segments database, the event segment information comprising at least identification of the event segments (Shichman, server 210 may be operatively connected to a database 220 that may store metadata objects; as shown, server 210 may be operatively connected to a video archive 230. Video archive 230 may store video clips; as shown by input 215, server 210 may be provided with input that may include video streams or clips and metadata; video archive 230 may store both input video content (e.g., received from the internet or from a broadcast service) and video clips created by system 200 as described herein [0039]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the method of analyzing an input video content to produce analysis results and outputting video content, including start times and end times as taught by Shichman in order to have a supply of horse racing videos available to use.
Cannon teaches
desensitizing each of the virtual event segments by at least partially removing sound from each of the virtual event segments (Cannon, such recorded events could include audio dubbing or other audio/video manipulation to render the event contestants generic [0052]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the horse racing animation that uses pre-recorded video as disclosed by Gatto with the audio dubbing or other audio/video manipulation to render the event contestants generic as taught by Cannon in order to make memorizing specific outcomes of the recorded events more difficult.

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto, in view of Shichman, in view of Cannon, and further in view of KERR et al., US 2016/0054865 A1 (hereinafter Kerr).

Regarding Claims 8 and 18:  Gatto, as modified, discloses the invention as described above.  Gatto, as modified, fails to disclose:
transmitting the virtual event audio file to a plurality of client devices associated with a plurality of audience members.  
Kerr teaches:
transmitting the virtual event audio file to a plurality of client devices associated with a plurality of audience members (Kerr, the illustrative servers include a content server 1420 and a gaming server 1422 that are communicatively coupled to a wide area network 1424, e.g. Internet; the illustrative content server 1420 may include video content, audio content, audio-visual content, web content that such as html content, mobile web content, HTML 5 content, and other such content; additionally, the content server 1420 may stream content such as sports games, horse races, dog races and other such sports wagering content [0245]).  
Gatto discloses entertainment "outcome-free graphics" background (A) and the synchronized moving "outcome graphics gadgets" foreground (B), best understood using a horse racing game as an example (Gatto [0018]).  The horse racing animation may be rendered in a background plane by the freelance code executing in a process sandbox using pre-recorded video (Gatto [0018]).  The rendering is such that each horse number indicia usually printed on the horse's saddle blanket is totally obfuscated or otherwise obscured (Gatto [0018]).  Consequently, it impossible when watching the rendered horse race to determine which horse is leading and will likely win the race, and what the order of the other horses will be across the finish line (Gatto [0018]).  In addition, other features that may help in identifying the horse such as the jockey's jacket color and horse skin color may also be obfuscated (Gatto [0018]).  Moreover, the voice-over or sound may not give any indication of the leading horses (Gatto [0018]).  Thus, the background plane may constitute a dazzling entertaining scene, complete with realistic sound of hooves and cheering crowds, that is free from any markings (i.e. numbers, colors, shapes) that would reveal or otherwise suggest the outcome of the race (Gatto [0018]).  The horse race animation is displayed to the player (Gatto [0071]).  
Kerr teaches 

Regarding Claim 9:  Kerr further teaches wherein transmitting the virtual event audio file comprises transmitting the virtual event audio file via a network (Kerr, the illustrative servers include a content server 1420 and a gaming server 1422 that are communicatively coupled to a wide area network 1424, e.g. Internet; the illustrative content server 1420 may include video content, audio content, audio-visual content, web content that such as html content, mobile web content, HTML 5 content, and other such content; additionally, the content server 1420 may stream content such as sports games, horse races, dog races and other such sports wagering content [0245]).

There are currently no prior art rejections against claims 2, 4-6, 1, 12, 14-16, and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WERNER G GARNER/Primary Examiner, Art Unit 3715